DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Response to Amendment
	The amendment filed 05/27/2022 has been entered. Claims 1 and 15-17 have been amended. Claim 2 has been cancelled. Claim 14 was previously cancelled. Claims 20-24 are new. Claims 1, 3-13 and 15-24 remain pending in this application. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-24 recites the limitation "the flexible IV bag" in ln. 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said flushing chamber(s)" in ln. 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (Pub. No.: US 2006/0093765 A1), in view of Omori et al. (Pub. No.: US 2008/0044606 A1), and further in view of Sperko (US Pat. No.: 5,910,138). 
	Regarding claim 1, Mueller discloses (fig. 1-2) a flexible IV container (multi-compartment pouch 10 may comprise flexible material, ¶ 0033, ln. 10-11) for administering a solution, emulsion and/or dispersion of a drug to a patient (¶ 0018, ln. 8-12), comprising:	The flexible IV container formed from an upper film (front sheet 15) and a lower film (rear sheet 17) (¶ 0019, ln. 1-2),
at least two adjacent chambers (compartments 20, 22) divided by a peelable seam (¶ 0018, ln. 3-4, 14-17), one medication chamber (22) filled with a diluent suitable for dissolving, emulsifying and/or dispersing the drug (see claims 23-24, second compartment having a medicant selected from a suspension), 
At least one or more flushing chambers (20) filled with either:
The same diluent contained in said medication chamber or
A diluent different from the one in said medication chamber but being compatible with said diluent and/or said drug respectively intended to be present in said medication chamber or
A diluent being compatible with said drug pre-diluted in said medication chamber (see claim 23, first compartment having a diluent) and
One opening (outlet 60) located in said medication chamber (¶ 0020, ln. 1-3) for filling at least said flushing chambers and said medication chamber with said diluent and/or drug (outlet 60 may serve role for introducing the components, ¶ 0020, ln. 9-11).
Mueller fails to disclose that the flexible IV container is integrally molded, the integrally molded IV container is thermoformed from the upper film and the lower film, and at least one chamber is thermoformed from the upper film and the lower film.
Omori teaches (fig. 1-2) an IV container (1) and thus in the same field of endeavor that is integrally molded (¶ 0081), the integrally molded IV container is thermoformed form an upper film (front sheet 4) and a lower film (back sheet 5), and at least one chamber (see compartments 2, 3) thermoformed from the upper film and the lower film (see fig. 1, ¶ 0081). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible IV container of Mueller such that it is integrally molded and thermoformed from an upper film and a lower film, and at least one chamber is thermoformed from the upper film and the lower film, as taught by Omori, as such techniques are suitable for producing medical containers (Omori ¶ 0081). 
	Further, Mueller fails to disclose wherein at least one chamber has a curved bubble appearance in an unfilled state. 
Sperko teaches (fig. 9-10) a flexible container (10a) in the same field of endeavor wherein a chamber of formed from an upper film and lower film (sheets 12a, 14a) has a curved bubble appearance in an unfilled state (col. 25, ln. 12-15, see fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one chamber of Mueller such that it has a curved bubble appearance in an unfilled state, as taught by Sperko, in order to provide a chamber with a large capacity (Sperko, col. 25, ln. 8-11). 
Regarding claim 3, Mueller discloses (fig. 1-2) wherein said opening is an interruption within a contour welding of said container (¶ 0037, ln. 1-5).
Regarding claim 4, Mueller discloses (fig. 1-2) wherein the opening is part of an IV port system (¶ 0020, ln. 1-4).
Regarding claim 5, Mueller discloses (fig. 2) wherein container is a pouch made of two flexible films (front sheet 15 and rear sheet 17) circumferentially welded together (¶ 0019, ln. 1-4, 13-16).
Regarding claim 6, Mueller in view of Omori and further in view of Sperko fail to teach wherein said medication chamber and/or said flushing chambers respectively contain a solution of NaCl or Glucose in water. 
Omori teaches (figs. 1-2) wherein the medication chamber (liquid agent compartment 2) contains a solution of NaCl or glucose in water (¶ 0096, ln. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication chamber of Mueller in view of Omori and further in view of Sperko such that it contains a solution of NaCl or Glucose in water as taught by Omori in order to provide the medication chamber with a solution suitable for forming a formulated medicament (Omori ¶ 0037, ln. 1-7). 
Regarding claim 7, Mueller discloses (figs. 1-2) wherein the container has one medication chamber and one flushing chamber (see figs. 1-2, ¶ 0018, ln. 4-5).
Regarding claim 10, Mueller discloses (figs. 1-2) wherein the flushing chamber is devoid of any openings or access port (see fig. 1-2) but separated from said medication chamber by the peelable seam (¶ 0018, ln. 3-4, 14-17).
Regarding claim 11, Mueller discloses (fig. 1-2) wherein the medication container contains one single opening or access (outlet 60) for filling said medication chamber with a diluent or a prediluted drug (see fig. 1-2, ¶ 0020, ln. 9-11), said opening or access also being suitable for administering the content of said IV container to the patient (¶ 0020, ln. 3-4). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Omori and further in view Sperko, as applied to claim 1 above, in view of Inoue et al. (Pub. No.: US 2010/0298804 A1).
Regarding claim 8, Mueller in view of Omori and further in view of Sperko fail to teach wherein the volume of said medication chamber is in the range of 20 to 1000 mL. 
	Inoue teaches (figs. 2-3) an IV container (drug container 6) in the same field of endeavor wherein the volume of said medication chamber (second container portion 13) is about 100 mL (¶ 0127, ln. 6-7) which overlaps with the claimed range of 20 to 1000 mL.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication chamber of Mueller in view of Omori and further in view of Sperko such that the volume is in the range of 20 to 1000 mL as encompassed by Inoue. Changing the volume of the medication chamber would not change the operation of the device (see MPEP § 2144.04.IV.A.)	
	Regarding claim 9, Mueller in view of Omori and further in view of Sperko fail to teach wherein the volume of said flushing chamber is in the range of 10 to 500 mL. 
	Inoue teaches (figs. 2-3) an IV container (drug container 6) in the same field of endeavor wherein the volume of said flushing chamber (first container portion 12) is about 200 mL (¶ 0127, ln. 3-4) which overlaps with the claimed range of 10 to 500 mL. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing chamber of Mueller in view of Omori and further in view of Sperko such that the volume is in the range of 10 to 500 mL as encompassed by Inoue. Changing the volume of the flushing chamber would not change the operation of the device (see MPEP § 2144.04.IV.A.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Peluso et al. (US Pat. No.: 7,678,097), and further in view of Omori. 
	Regarding claim 12, Mueller discloses (fig. 2) a method for manufacturing a flexible IV container (pouch 10) comprising:	Providing two plastic films (front sheet 15, rear sheet 17) (¶ 0019, ln. 1-2, ¶ 0032, ln. 1-2);
	Circumferentially welding the two films (¶ 0019, ln. 2-4, 13-16) to form one medication chamber (compartment 22) and one or more flushing chambers (compartment 20) (¶ 0018, ln. 3-5), 
Filling said one or more flushing chambers with a diluent being at least a solvent, an emulsion and/or dispersion for a drug to be administered to a patient (see claim 23, first compartment may have a diluent), 
Filling said medication chamber with 
(a') the same diluent as contained in one or more of said flushing chamber(s) followed by adding the drug to said diluent in said medication chamber, or 
(b') a diluent for the drug being different from the one in said flushing chamber(s) but being a solvent, an emulsifier, or a dispersant for the drug followed by adding the drug to said diluent in said medication chamber (see claims 23-24, second compartment having a medicant selected from a suspension) or 
(c') the drug diluted in a solvent, an emulsion or dispersion, containing the drug,
Closing an opening of said IV container by welding including the optional introduction of one or more medical ports (discharge outlet 60) being in connection with said medication chamber (¶ 0060, ln. 1-3, ¶ 0039, ln. 1-8). 
Mueller fails to disclose said medication and one or more flushing chambers being in fluid connection by an open seam, thermoforming said two films by applying a vacuum by two molds on an outer area of said two films, closing said open seam by welding and encapsulating the diluent in said one or more flushing chambers, filling said medication through an opening. 
Peluso teaches (fig. 1) a method of manufacturing an IV container (10) in the same field of endeavor wherein a medication chamber (14) and one or more flushing chambers (12) are in fluid connection by an open seam (col. 5, ln. 57-60), closing said open seam by welding and encapsulating a solution in said one or more flushing chambers (col. 5, ln. 57-59), filling said medication through an opening (col. 5, ln. 58-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mueller such that it comprises the medication chamber and flushing chamber in fluid connection by an open seam, closing said open seam by welding and encapsulating a solution in said one or more flushing chambers and filling said medication through an opening, as taught by Peluso, in order to provide a method for filling the medication and flushing chambers (Peluso col. 5, ln. 57-60). 
Further, Omori teaches a method of manufacturing a flexible IV container (medical duplex 1) in the same field of endeavor, wherein the method comprises thermoforming said two films by applying vacuum by two molds on an outer area of said two films (vacuum forming ¶ 0081, ln. 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mueller in view of Peluso such that it comprises thermoforming said two films by applying vacuum by two molds on an outer area of said two films as taught by Omori in order to produce a bag-shaped product (Omori ¶ 0081, ln. 1-10). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Mueller in view of Peluso and further in view of Omori, as applied to claim 12 above, and further in view of Balteau (Pub. No.: US 2009/0166363 A1).
	Regarding claim 13, Mueller in view of Peluso and further in view of Omori fail to teach completely emptying said medication chamber to a giving set, opening said peelable seam between said medication chamber and said flushing chamber(s), mixing the content of said flushing chamber(s) with the remainder contained in said medication chamber and Attorney Docket No.: 6950PATENTemptying the combined remaining content of said medication chamber and said flushing chamber(s) to said giving set.  
	Balteau teaches (fig. 1) a method of manufacturing a flexible IV container (10) in the same field of endeavor comprising: completely emptying a medication chamber (third chamber 50) to a giving set (third chamber can be prefilled with a solution that could be infused alone, ¶ 0023, ln. 9-10, ¶ 0030, ln. 7-8), opening said peelable seam between said medication chamber and said flushing chamber (first chamber 30 has peelable seal 32 that can be opened, ¶ 0025, ln. 1-4), mixing the contents of said flushing chamber with the remainder contained in said medication chamber (once peelable seal 32 is opened, contents from flushing chamber would mix with remainder of contents from medication chamber, ¶ 0027, ln. 1-12) and emptying the combined remaining content of said medication and said flushing chamber to said giving set (¶ 0027, ln. 1-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mueller in view of Peluso and further in view of Omori such that it includes the steps of Balteau in order to allow all of the contents of the medication chamber to be administered and prevent any medication from being wasted. 

Claims 15-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Yoshikawa et al. (Pub. No.: US 2007/0299391 A1).
Regarding claim 15, Omori discloses (fig. 1-2) a flexible multichamber bag (medical duplex container 1 formed from sheets 4, 5 and thus flexible), comprising:	providing an upper film (front sheet 4) and lower film (rear sheet 5), 
wherein the flexible multichamber bag is thermoformed from the upper film and the lower film (¶ 0081, ln. 1-5), 
two or more chambers (liquid agent compartment 2, medicament compartment 3) for pharmaceutical and/or nutritional compounds (¶ 0096-¶ 0097) separated by at least one peelable seam (peelable seal portion 6, see fig. 1-2), made of two essentially coplanar extending flat plastic foils (abstract), circumferentially welded together (¶ 0081, ln. 1-10), 
said bag being characterized in that at least one of said two foils in an area of said at least one chamber differing from a co-planarity bent in a shape providing a curved bubble appearance of said two foils in an unfilled and/or filled state of said chambers (see fig. 1), and
one single opening, located in one of the chambers (see port 7, fig. 1). 
While Omori does not teach explicitly teach that the opening is “for filling at least two chambers of said multichamber bag”, this limitation of claim 15 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The opening of Omori is capable of being used for filling at least two chambers of said multichamber bag and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Omori fails to disclose at least one of the chambers having a small volume of less than 100 mL. 
	Yoshikawa teaches (fig. 1) an IV bag (medical liquid container 10) in the same field of endeavor comprising a chamber (secondary medicament-housing chamber 12) having a small volume of 100 mL or less (¶ 0058, ln. 13-17) which overlaps with the claimed range of less than 100 mL.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the chambers of Omori such that it has a small volume of 15 mL to 25 mL, as suggested by Yoshikawa, in order to accommodate for a medicament content that is small (Yoshikawa ¶ 0058, ln. 13-17). Changing the volume of the medication chamber would not change the operation of the device (see MPEP § 2144.04.IV.A.). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 16, Omori discloses (fig. 1-2) a method of manufacturing said flexible IV bag characterized by circumferentially welding said two foils to form two or more chambers separated by at least one peelable seam (¶ 0081, ln. 1-10), 
	Filling independently said chambers with pharmaceutical and/or nutritional compound (¶ 0134-¶ 0135)
	Closing each chamber by welding (¶ 0134-¶ 0136). 
	Regarding claim 17, Omori discloses mixing the content of some or all of the elements of the current invention as stated above chambers before administration and optionally administering the mixed content to the patient (¶ 0022). 
Regarding claim 20, Omori discloses wherein said opening is an interruption within a contour welding of said flexible IV bag (see fig. 1-2). 
	Regarding claim 21, as discussed above in claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the chambers of Omori such that it has the small volume of Yoshikawa. 
	Yoshikawa teaches (fig. 1) a small volume of 100 mL or less or as small as 10 mL or less (¶ 0058, ln. 13-17) which overlaps with the claimed range of less than 50 mL.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 22, as discussed above in claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the chambers of Omori such that it has the small volume of Yoshikawa.
	Yoshikawa teaches (fig. 1) an IV bag (medical liquid container 10) in the same field of endeavor comprising a chamber (secondary medicament-housing chamber 12) having a small volume of 100 mL or less or as small as 10 mL or less (¶ 0058, ln. 13-17) which overlaps with the claimed range of 15 mL to 25 mL.  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 23, Omori discloses that each chamber is filled with pharmaceutical and/or nutritional compound and/or solvents and/or diluents (¶ 0096-¶ 0097).   
Regarding claim 24, Omori discloses a chamber filled with vitamins, trace elements, a concentrated drug and/or unstable compounds (¶ 0097).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Yoshikawa, as applied to claim 17 above, and further in view of Wieslander et al. (Pub. No.: US 2009/0204098 A1).
	Regarding claim 18, Omori in view of Yoshikawa fail to teach an additional chamber on its top, filled with diluent used to flush the giving set after the administration of the mixed content of the other chambers.  
	Wieslander teaches (fig. 6) an IV bag in the same field of endeavor with an additional chamber (fourth compartment 9) on its top (¶ 0070, ln. 1-3, see fig. 6), filled with diluent (¶ 0070, ln. 8-10). While Wieslander does not disclose that the additional chamber is used to flush the giving set after the administration of the mixed content of the other chambers, this step would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to ensure that a majority of the mixed content is delivered to the patient. Further, the additional chamber of Wieslander can be opened independently of the medication chamber (second compartment 2) and flushing chamber (first compartment 1) (¶ 0070, ln. 13-19) which would allow the flushing step to occur. 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Yoshikawa and further in view of Wieslander, as applied to claim 18 above, and further in view of Suzuki et al. (Pub. No.: US 2009/0310890 A1).
	Regarding claim 19, Omori in view of Yoshikawa and further in view of Wieslander fail to teach wherein said additional chamber and/or flushing chambers has a blister-like or bubble like single or double convex appearance of the films obtainable by thermoforming of the films.
	Suzuki teaches (fig. 1-2) a flexible IV bag (duplex-chamber package 1) and thus in the same field of endeavor comprising a flushing chamber (6a) that has a blister-like or bubble-like double convex appearance in the films (see fig. 2). Suzuki further teaches that thermoforming can be used to obtain a specific shape or form (¶ 0084). Thus, Suzuki suggests that the blister-like or bubble-like double convex appearance of the films is obtainable by thermoforming of the films.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Omori in view of Yoshikawa and further in view of Wieslander such that said additional chamber and/or flushing chambers has a blister-like or bubble like single or double convex appearance of the films obtainable by thermoforming of the films, as suggested by Suzuki, as such methods are known methods of forming IV bags of specific shapes and forms (Suzuki ¶ 0084). 

Response to Affidavit
The Declaration under 37 CFR 1.132 filed 06/24/2022 is moot as the current rejection no longer relies upon treating the claim recitation of “thermoforming” as product-by process. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 and 15-24 have been considered but are moot because the new ground of rejection does not rely the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, page 10-11, that Mueller discloses that each compartment is independently filled through an inlet and outlet. However, as discussed in the rejection above, Mueller discloses that “in some embodiments, discharge outlet 60 may serve a dual role for introducing the components and releasing the components at the desired time”. Mueller further discloses (fig. 1) one opening (60). 
Applicant argues, page 14, that Omori does not hint at which packaging forming technology could be used to manufacture a specific product. However, Omori’s recitation of thermoforming and a flexible multichamber bag is indicative of thermoforming to manufacture the flexible multichamber bag. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781      
                                                                                                                                                                                      /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781